907 F.2d 150
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerald L. KENDRICK, et al., Plaintiffs,John R. VAUGHN, Plaintiff-Appellant,v.David H. BLAND, et al., Defendants-Appellees.
No. 90-5336.
United States Court of Appeals, Sixth Circuit.
June 27, 1990.

Before KEITH and NATHANIEL R. JONES, Circuit Judges and ENGEL, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal for lack of subject matter jurisdiction.  The appellant has not responded.


2
It appears from the record that the district court entered an order on February 15, 1990, denying the motion to be appointed as counsel filed by appellant and other inmates at the Kentucky State Reformatory.  The appellant has appealed from that order.  This motion is comparable to an order denying appointment of counsel.  An order denying appointment of counsel is not appealable.   Henry v. City of Detroit Manpower Dep't, 763 F.2d 757, 764 (6th Cir.)  (en banc), cert. denied, 474 U.S. 1036 (1985).


3
Accordingly, it is ORDERED that the motion to dismiss the appeal be, and it hereby is, granted.  The appeal is dismissed for lack of jurisdiction.  Rule 8(a)(1), Rules of the Sixth Circuit.